ON MOTION FOE EEHEAEINGr.
ALLEN, J.
— It is strenuously urged that we have entirely overlooked the point made by appellant that the instruction given for plaintiff, above referred to (plaintiff’s only instruction), is erroneous in respect to the measure of damages. We have not in fact overlooked this attack upon that instruction, but we deemed it unnecessary to discuss the matter.
Plaintiff’s said instruction tells the jury that if they find certain facts, then to find for plaintiff, ‘ ‘ and assess his damages in such sums as you shall find will compensate him for the loss of his said eye.” The petition averred, among other things pertaining to plaintiff’s loss, that by reason of the loss of his eye plaintiff had been unable to work for more than four months. There was no proof, however, of loss of earnings.' Appellant’s contention is, that this instruction authorized a recovery for loss of earnings, with no proof to sustain the same; and that it is otherwise fatally defective in failing to limit the recovery to *542the proper elements of compensation which the jury were lawfuly authorized to take into consideration. Appellant relies upon a number of cases not necessary to be here cited, and particularly upon Davidson v. Transit Co., 211 Mo. l. c. 345, 109 S. W. 583. But it is quite apparent that the giving of the instruction in this form, relative'to the damages recoverable, was not reversible error. That part of the instruction was good enough in its general scope. [Browning v. Railroad, 124 Mo. l. c. 71, et seq., 27 S. W. 644.] It did not purport to authorize a recovery for loss of earnings. And if appellant desired to have the jury instructed that no recovery could be had for loss of earnings, or to otherwise limit the recovery, it was its duty to ask a limiting instruction, which was not done.
The real point here involved has been recently passed upon by the Supreme Court in King v. St. Louis, 250 Mo. 501, 157 S. W. 498, where the doctrine of the Browning case, supra, is reaffirmed, the court saying, (1. c. 5140): “Mere indefiniteness in a general instruction, when appellant stands mute and asks none, is not reversible error.” The same doctrine has been still more recently approved by the Supreme Court in State ex rel. United Railways Company v. Reynolds, 257 Mo. 19, where, on certiorari to quash the judgment of this court in Nelson v. United Railways Co., 176 Mo. App. 423, 158 S. W. 446, it was held that we did not err in applying the doctrine of the Browning case where an instruction was objectionable only on the ground that it was too general in form and appellant failed to ask an instruction limiting the effect thereof so that it might not be misrinderstood by the jury.
The motion for rehearing is overruled.